Citation Nr: 0118423	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-15 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son

ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1950 to May 
1954.

This appeal arises from a rating decision in February 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The veteran filed a Notice of 
Disagreement later that month and the Statement of the Case 
was issued in June 1999.  The appeal was perfected in July 
1999.  A hearing at which the veteran and his son testified 
was held in April 2001 before the undersigned at the RO. 


REMAND

The veteran contends that he developed headaches as a 
residual of spinal anesthesia during service and that he 
continues to suffer from such disability.  Service connection 
may be granted for a disability resulting from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§1110, 1131(West 1991); 38 C.F.R. §3.303 (2000).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. §3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d). 

Service medical records indicate the veteran suffered from 
postoperative spinal headache following minor surgery under 
spinal anesthesia in August 1952.  Subsequent service medical 
records do not document complaints of headache with the 
exception of an October 1953 complaint of common cold and 
headache.  When he was examined in connection with his 
discharge from service in May 1954, no relevant abnormalities 
were noted on clinical evaluation, and there was no mention 
of headache complaints.  

Postservice records show that in January 1981 the veteran 
sought treatment at a VA Medical Center for complaints of 
headaches.  Arthritis of the cervical spine was diagnosed.  
On VA examination in October 1981 complaints of headache were 
noted.  On psychiatric evaluation, the veteran provided a 
history of headaches for the past 6 to 7 years, with 
associated nausea and vomiting.  According to the medical 
examiner, the headaches were of a migraine-like type and did 
not appear to be associated with the postoperative spinal 
headache. 

The veteran asserts that he did not suffer from headaches 
before service.  He testified that the headaches started 
after surgery in service, and have continued since then.  He 
further testified that several doctors orally stated that his 
headaches are related to the spinal anesthesia.  
Additionally, the veteran submitted numerous statements from 
friends and relatives, including his wife, attesting that he 
suffers from severe headaches and has suffered so since the 
1950's. 

The Board notes there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the concept of a well grounded claim, 
redefined the obligations of the VA with respect to the duty 
to assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded, and imposed on VA certain 
notification requirements.   

The duty to assist, as set forth in the VCAA, includes 
obtaining a medical opinion if the evidence (lay or medical) 
shows the presence of current disability, and indicates the 
disability may be associated with service.  The service 
medical records clearly establish that the veteran suffered 
from postoperative spinal headache during service.  Likewise, 
the evidence, including lay statements, reflects that 
headache complaints are chronic and ongoing.  Because the 
veteran's testimony and the evidence in the record raise the 
question as to whether or not the veteran's headaches in 
service and his current headaches are related, further 
development is indicated.  At his April 2001 hearing, the 
veteran also identified medical records that may be 
outstanding.  

Accordingly, this case is remanded to the RO for the 
following:

1. The RO should ask the veteran to identify all 
sources of treatment he received for headaches.  He 
should specifically identify the physician who 
orally stated that the veteran's current headaches 
are related to his spinal anesthesia in service.  
(According to testimony at the hearing before the 
undersigned, this includes "Dr. Taslow" and an 
ear, nose and throat "specialist at Bristol").  
The RO should obtain and associate with the claims 
file, copies of clinical records from all 
identified sources. 

2.  The RO should obtain from the Social Security 
Administration (SSA) copies of all records upon 
which the 1983 award of SSA disability benefits was 
based.

3.  The veteran should then be scheduled for a VA 
neurological examination to determine the etiology 
of his headaches.  The veteran's claims file should 
be reviewed by the examiner in conjunction with the 
examination.  Any indicated tests or studies should 
be done.  The examiner should provide an opinion, 
based on the examination and review of all 
evidence, as to whether it is likely, unlikely, or 
at least as likely as not that any current headache 
disorder is related to service or to any event 
therein.  A complete rationale for any opinion 
offered should be set forth in the examination 
report.

4.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development is completed.  If any 
development is incomplete, appropriate corrective 
action should be taken.  If any private treatment 
records could not be obtained, the veteran should 
be advised of this, and that he may submit such 
records himself.
5.  The RO must ensure that all notification and 
development actions required by the VCAA are fully 
carried out.  In particular, the RO should ensure 
that new notification requirements and development 
procedures in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A and 5107) are fully complied with.  For 
further guidance on processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance provided by the 
Department, including, General Counsel precedent 
opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.

6.  The RO should then review the veteran's claim 
for service connection for a headache disorder.  If 
it remains denied, the veteran and his 
representative should be issued an appropriate 
supplemental statement of the case and given the 
opportunity to respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b).


